COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-158-CR
  
  
STEVEN JAMES WHITLEY                                                      APPELLANT
  
V.
  
THE STATE OF TEXAS                                                                  STATE
 
  
------------
 
FROM THE 213TH DISTRICT COURT OF 
TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Steven 
James Whitley appeals the trial court’s denial of his motion for DNA testing. 
In his sole point, appellant complains that the trial court may have considered 
his guilty plea in denying the DNA testing request, which appellant contends is 
improper if identity was an issue in the case. See Tex. Code Crim. Proc. Ann. art. 64.03(b) 
(Vernon Supp. 2004) (prohibiting convicting court from finding that identity was 
not at issue solely on basis of guilty plea).
        Appellant 
admits that he was with the victim, his thirteen-year-old girlfriend, and does 
not deny that he had sex with her. He simply contends that no assault occurred 
because he did not know her age. Therefore, identity was not an issue in the 
case, and the trial court did not abuse its discretion if it considered 
appellant’s guilty plea in denying the DNA testing request. See Morris v. 
State, 110 S.W.3d 100, 103 (Tex. App.—Eastland 2003, pet. ref’d); Green 
v. State, 100 S.W.3d 344, 344-45 (Tex. App.—San Antonio 2002, pet. ref’d). 
We overrule appellant’s point and affirm the trial court’s judgment.
    
  
                                                                  PER 
CURIAM
  
  
PANEL F:   CAYCE, C.J.; 
HOLMAN and GARDNER, JJ.
 
DO NOT PUBLISH
Tex. R. 
App. P. 47.2(b)
 
DELIVERED: August 12, 2004


NOTES
1.  See
Tex. R. App. P. 47.4.